Citation Nr: 0125401	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include PTSD



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. Evidence of record does not verify the veteran's alleged 
stressors.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a psychiatric disability, to include PTSD, is denied. 
38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 1991& Supp. 
2001); 38 C.F.R. § 3.102, 3.303, 3.304 (2000); 66 Fed. Reg. 
45, 630-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he should be granted 
service connection for a psychiatric disability, to include 
PTSD.  Essentially, the veteran maintains that he has 
problems with seeing bodies in his sleep, deteriorating 
health, lack of ambition, fatigue, and excessive sleeping as 
a result of his service in Desert Storm.   

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim for service connection 
for a psychiatric disability, to include PTSD, pursuant to 
the VCAA or amended regulations.  However, as explained 
below, prior to the changes, the RO took action that is 
consistent with the notification and assistance provisions of 
the new law and regulations.  Therefore, the Board's decision 
to proceed in adjudicating this particular claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In September 1994, March 1995 and November 1995 rating 
decisions and in September 1994, March 1995 and December 1995 
letters, the veteran was notified of the RO decisions and his 
appellate rights.  See 38 U.S.C.A. §§ 5104, 5107.  Moreover, 
in March 1995 and February 1996 statements of the case and in 
a February 1997 supplemental statement of the case, the RO 
notified the veteran of all regulations pertinent to service 
connection claims and informed him of the reasons for which 
it had denied his claim for service connection for a 
psychiatric disability, to include PTSD.   In addition, the 
RO assisted the appellant in obtaining and fully developing 
all evidence necessary for the equitable disposition of his 
claim for service connection for a psychiatric disability, to 
include PTSD.  For example, since the veteran filed his 
claim, the RO has secured all service medical records, VA 
treatment records and lay statements.  The RO also afforded 
the veteran was afforded a VA examination.  In August 1999, 
the RO sent a letter to the veteran to inquire whether he 
still desired a Travel Board hearing as previously requested.  
The veteran did not respond.  A Travel Board hearing was then 
scheduled for August 2001. The notification was sent to the 
address of record and was returned as undeliverable.  The 
veteran failed to appear.  The claims folder does not contain 
a change of address from the veteran. Thus, as there are no 
other outstanding hearing requests of record, the request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2000).

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for service connection for a 
psychiatric disability, to include PTSD, and has obtained and 
fully developed all relevant evidence necessary for the 
equitable disposition of that claim, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim , and, therefore, a remand to comply 
with the VCAA would serve no useful purpose.  38 U.S.C.A. 
§ 5103A (West 1991 and Supp. 2001); 66 Fed.Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1998).  The prior regulation provided that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in- 
service stressor.  Id. 

Generally, as previously stated, when a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary. Karnas, supra.   The substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred. See 38 C.F.R. § 
3.304(f) (2000).  Therefore, because the general requirements 
of the regulation have not been substantively changed, it is 
determined that the veteran was not prejudiced by not being 
notified of the change in the regulation. See Bernard, supra.

With regard to the instant appeal, the pertinent facts 
follow.  Service medical records do not show treatment for a 
psychiatric condition. The veteran's DD-214 shows that the 
veteran was a field artillery meteorological crewmember for 
three years and seven months. In a statement received in 
April 1994, the veteran claimed that he suffered from PTSD as 
a result of the following: a scud attack on his first day in 
Saudi Arabia in January 1991 (which he claims was the first 
day of Operation Desert Storm); exposure to air raid sirens; 
almost getting hit when "putting on NBC equipment"; and 
seeing the "suicide road to Kuwait City" lined with dead 
bodies and mangled metal.

Medical records from Tomah VA Medical Center (VAMC) dated 
between June 1992 and July 1992 indicate that the veteran was 
treated on an outpatient basis.  In June 1992, he complained 
of insomnia, flashbacks, and homicidal thoughts towards his 
brother.  The veteran denied suicidal ideation and admitted 
to minimal alcohol abuse.  The veteran was diagnosed with 
rule-out PTSD.  A July 1992 entry indicates that there were 
no significant PTSD symptoms reported over the past few 
weeks.  The veteran was released in July 1992.  The doctor 
indicated at that time that there was no need for any on-
going therapy.

A Discharge Summary from Tomah VAMC dated June 1994 indicates 
that the veteran was admitted in January 1994 to be evaluated 
for PTSD issues related to Operation Desert Storm.  He was 
treated for depression.  The veteran did not talk about 
flashbacks or nightmares.  He was diagnosed upon discharge 
with severe alcohol abuse, marijuana abuse, nicotine 
dependence, PTSD, and rule-out episodic major depression.  

In July 1994, a VA Psychological Evaluation was performed.  
He presented with subjective complaints of depression, 
personality change, and flashbacks and dreams involving his 
Gulf War experience.  The examiner noted that the veteran had 
a significant history of alcohol abuse.  Cannabis abuse was 
also noted.  The veteran informed the examiner that he spent 
four months in Saudi Arabia and Kuwait from January 1991 to 
May 1991.  He indicated that he could vividly recall the odor 
of death.  The examiner's impressions were that the veteran 
appeared to meet the criteria for PTSD, i.e. traumatic 
incidents in the Gulf conflict, sleep disturbance, dreams, 
flashbacks, intrusive thoughts, avoidance, alienation, and 
aggressiveness.  The examiner opined, "the MMPI2 profile 
points to a significant psychological disturbance consistent 
with PTSD, and his responses to the Mississippi scale place 
him above the cutting score."

A Psychiatric examination was also given in July 1994.  The 
veteran's service medical records were not in evidence at 
that time.  The veteran presented with subjective complaints 
of alcohol and marijuana abuse, flashbacks, intrusive 
memories two to four times a week, an exaggerated startle 
response, hypervigilance, short-temper, irritability, and 
difficulty with relationships.  He relayed accounts of 
incoming fire while he was a weather observer, seeing a unit 
member being killed, and constant fire and missiles at night.  
Upon mental status examination, the veteran was found to be 
oriented, alert, and cooperative.  His affect was somewhat 
blunted.  Speech was normal in mechanics and content, 
reflecting the affect and showing less than normal 
inflection.  Associations were coherent and relative.  
Intellectual functioning was grossly intact.  The examiner 
diagnosed the veteran with mild PTSD along Axis I and 
personality disorder, not otherwise specified, along Axis II.

The September 1994 rating decision indicated that though the 
veteran served as a meteorologist in the field artillery in 
Southwest Asia, there was no indication that he was wounded 
in action or awarded any combat-related medals or 
decorations.  The RO concluded that there was no credible 
evidence of the military stressor necessary to support a 
grant of service connection.

A March 1995 rating decision again denied the veteran's claim 
for service connection for PTSD on the basis that service 
medical records were negative for a psychiatric disorder and 
there was no corroboration in the records of stressors 
previously alleged by the veteran.

Between May 1995 and August 1995 the veteran was hospitalized 
at the Knoxville VAMC.  He was admitted to help with chemical 
dependence.  The veteran was found to be actively 
hallucinating and talking to spirits.  He informed the 
examiner that he had difficulty sleeping secondary to 
nightmares and bad dreams.  He complained of memory loss due 
to the drug use.  The veteran denied having blackouts or 
seizures.  He stated that he had a previous diagnosis of PTD 
but denied being in actual combat or enemy fire.  He 
indicated that friendly fire was shot over his head.  He 
denied hallucinations or delusions prior to his marijuana 
abuse years ago.   The veteran was admitted to get help for 
depression, hallucinations, and chemical dependence.  The 
veteran attended all group and individual therapy sessions.  
Upon discharge he was found to be fairly stable physically 
and emotionally.  He was diagnosed with marijuana dependence, 
in early full remission, polysubstance abuse, in early full 
remission, psychotic depression, and rule-out PTSD.

Records from Tomah VAMC dated in August 1985 indicate that 
the veteran presented with complaints of flashbacks of bodies 
he saw when stationed in the Persian Gulf.  He was found to 
be alert and oriented. His affect was very flat.  He denied 
suicidal ideation and had poor insight and judgment. The 
examiner diagnosed him as having depression, not otherwise 
specified.

In a February 1996 statement, the veteran argued that 
although he was not in combat in Saudi Arabia, he lived and 
traveled in an area where there was destruction and bodies 
decomposing along the roadway.  He further stated that he 
heard rockets all night long.  He indicated that following 
his discharge from the military, he was not able to get a job 
and seeing bodies in his sleep and daily life caused him to 
resort to drugs and alcohol.

Lay statements dated between February 1996 and May 1996 
indicate that the veteran's behavior was very different after 
service.  He was described as pleasant and nice to visit with 
prior to service and moody and quiet after service.  He was 
further described as getting angry, blowing up, and not 
caring about anything since his discharge.  The various 
family members felt that he now lacked ambition, slept a lot, 
and deserved psychiatric treatment.

VA outpatient treatment records from the Minneapolis VAMC 
dated between April and June 1996 reveal that in April 1996 
the veteran was diagnosed with cannabis abuse/dependence, 
rule-out major depression disorder with psychotic factors, 
and rule-out schizophrenia. In May 1996 he was diagnosed with 
rule-out PTSD, rule-out major depression with psychotic 
features versus schizophrenia, cannabis dependence/abuse, 
history of alcohol dependence in remission, and history of 
LSD abuse, in remission.

A September 1997 letter from the RO to the veteran informed 
him that they were going to request a new VA medical exam to 
resolve "the conflicting medical diagnosis concerning 
PTSD."  They also specifically requested medical evidence 
from during his service in the Persian Gulf and after his 
discharge. They also requested non-medical evidence in the 
form of reports indicating time lost from work, changes in 
his physical appearance and abilities, changes in his mental 
or emotional attitude, and statements from persons who knew 
him during his military service.  To date the veteran has not 
responded.

A June 1997 VA examination was canceled due to the veteran's 
failure to report.  A letter dated September 1997 from the RO 
notified the veteran of a psychiatric examination scheduled 
for October 1997.  The veteran again failed to report and the 
October 1997 examination was canceled.  

A VA memorandum dated November 1998 indicates that no further 
development for the veteran's 201 file was warranted as all 
reasonable probabilities had been exhausted in obtaining this 
evidence.  A January 1999 letter from the veteran's 
representative to the RO indicated that they had tried to 
reach him by telephone without success and had no additional 
evidence to submit in support of his claim.

This claim must be denied because the record does not include 
verification of the stressors claimed by the veteran.  At the 
time of the July 1994 VA psychiatric examination the examiner 
did not have the benefit of review of the veteran's claims 
file, but even if the Board were to concede a diagnosis of 
PTSD in the light of the deficiencies noted, the veteran's 
in-service stressors have not been verified.  In this regard, 
all efforts to contact the veteran have failed. The last 
written communication from the veteran was his February 1996 
statement. Attempts made by the RO in September 1997 to 
obtain additional evidence in support of the veteran's claim 
for service connection for a psychiatric disability, to 
include PTSD, failed as the veteran did not respond.  Records 
reveal that the veteran did not report for scheduled VA 
examinations in June and October 1997.  A November 1998 VA 
memorandum revealed that no further development for the 
veteran's 201 file was warranted as they had exhausted all 
reasonable probabilities in obtaining the evidence.  In 
January 1999, the veteran's own representative stated in a 
letter that they were unable to reach the veteran by 
telephone and had no further evidence in support of his 
claim.  Finally, in August 1999 the RO sent a letter to the 
veteran inquiring whether he still desired a Travel Board 
hearing.  The RO received no response and the veteran failed 
to appear for the August 2001 hearing.

"The claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians.  The claimant must provide enough 
information to identify and locate the existing records..." 
See 66 Fed. Reg. 45620, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(i).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
is by no means a one-way street, and a veteran's obligation 
to provide certain facts, in this case by providing a current 
address, appearing for a scheduled examination, or providing 
specific evidence requested in support of his claim, is not 
an impossible or onerous task. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Thus, the veteran's claim has been 
considered based on the evidence of record.

As the stressor has not been verified been the evidence of 
record, a link has not been established between any current 
symptoms the veteran may have and an in-service stressor. 
38 C.F.R. § 3.304(f).  Therefore, since the veteran's in-
service stressor cannot be verified, the preponderance of the 
evidence is against his claim for service connection for a 
psychiatric disability, to include PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, to include PTSD,  is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

